Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 2/13/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodman et al. (US PG Pub 2017/0036771).

Regarding claim 1, Woodman discloses:
A remotely controlled multirotor aircraft having a frame that comprises: - a first peripheral portion (135a), to which at least one first motor can be coupled, - a second peripheral portion(135b), to which at least one second motor can be coupled, - a central portion (130) comprising: o coupling means (280, 210, 220) allowing the coupling between said central portion and a mobile device comprising video acquisition means (see paragraph 0067), o a first end and a second end, to which the first peripheral portion and the second peripheral portion are respectively coupled, and wherein the first peripheral portion develops in a plane that is different from the plane in which the second peripheral portion develops (see figs 2D and 2E).

Regarding claim 3, Woodman discloses:
The remotely controlled multirotor aircraft according to claim 1, wherein the coupling means comprise a case compatible with the shape of the mobile device (see at least the frame of paragraph 0049).

Regarding claim 7, Woodman discloses:
The remotely controlled multirotor aircraft according to claim 1, comprising constraining means and electronic equipment that are coupled, via said constraining means, to one of the peripheral portions of said frame (see the rotor motors mounted in figs 2C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Woodman et al. (US PG Pub 2017/0036771) in view of Obviousness.

Regarding claim 2, Woodman discloses the aircraft of claim 1, but does not disclose that the portions are made as one piece.  It would have been obvious to one having ordinary skill in the art at the of filing to make the portions integral, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The purpose would be to reduce parts count.

Regarding claims 4 and 5, the examiner takes Official Notice that various coupling means including magnets and bi-adhesive gel would have been obvious to one of ordinary skill in the art at the time of filing to quickly removably couple objects together such as mobile devices to their mounts.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Woodman et al. (US PG Pub 2017/0036771) in view of Claridge et al. (US PG Pub 2016/0376004).

Regarding claim 6, Woodman discloses the aircraft of claim 1, but does not disclose:
wherein the shape of the frame is such that, when the mobile device is coupled to said frame via the coupling means, the center of mass of the aircraft is located near the central portion of said frame.
Claridge teaches an aircraft wherein the shape of the frame is such that, when the mobile device is coupled to said frame via the coupling means, the center of mass of the aircraft is located near the central portion of said frame (see fig 1).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Woodman with the mobile device holder design of Claridge yielding the predictable result of providing a protected, central location for the mobile device.

Regarding claim 8, Woodman discloses the aircraft of claim 1, but does not disclose:
comprising the mobile device coupled, via the coupling means, to the central portion of the frame, wherein said mobile device comprises a battery for supplying power to said aircraft and/or said mobile device is configured for controlling the flight of said aircraft.
Claridge teaches an aircraft comprising the mobile device coupled, via the coupling means, to the central portion of the frame (see fig 1), wherein said mobile device is configured for controlling the flight of said aircraft (see abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Woodman with Claridge yielding the predictable result of providing an aircraft that is controlled via a mobile device to reduce the cost of control electronics required for the aircraft.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Woodman et al. (US PG Pub 2017/0036771) in view of Rahnama (US PG Pub 2018/0327070).

Regarding claim 9, Woodman discloses the aircraft of claim 1, but does not disclose:
comprising an air balloon coupled to the frame.  Rahnama teaches an aircraft comprising an air balloon coupled to the frame.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Woodman with Rahnama yielding the predictable result of providing lift for the aircraft that does not require as much energy use as rotors.

Regarding claim 10, Rahnama paragraph 0021 discloses that thrusters enable the aircraft to change position, thus disclosing that the balloon has an ascensional force approximately equal to the weight force so that it would not move without the thrusters.

Regarding claim 11, Woodman as modified discloses:
The remotely controlled multirotor aircraft according to claim 9, wherein the first or the second peripheral portion comprises hooking means for hooking said air balloon (see Rahnama fig 1 showing the frame hooking and cradling the balloon).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Woodman et al. (US PG Pub 2017/0036771) in view of Marcus (US PG Pub 2011/0204188).

Regarding claim 12, Woodman discloses the aircraft of claim 1, but does not disclose:
comprising a rocket coupled to the frame and so positioned as to generate, when it is in an operating condition, an ascensional force.
Marcus teaches an aircraft comprising a rocket coupled to the frame and so positioned as to generate, when it is in an operating condition, an ascensional force (see at least fig 1 and paragraph 0032).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Woodman with the rockets of Marcus yielding the predictable result of providing thrust without rotating rotor blades.

Regarding claim 13, Woodman as modified discloses the aircraft of claim 12, but does not directly disclose wherein said aircraft has a mass that generates a weight force, and the ascensional force generated by said rocket has a modulus that is smaller than or equal to the modulus of said weight force.  It would have been obvious matter of design choice to select the thrust of the rocket since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  The purpose would be to provide rockets with only the desired amount of thrust.  

Regarding claim 14, Woodman as modified discloses:
The remotely controlled multirotor aircraft according  to claim 12, wherein said central portion comprises a housing into which said rocket can be positioned (see fig 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644